                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 KAJEET, INC.,                                  §
                                                §
        Plaintiff,                              §       CIVIL ACTION NO. 6:21-cv-707
                                                §
 v.                                             §         JURY TRIAL DEMANDED
                                                §
 VIASAT, INC.                                   §
                                                §
        Defendant.                              §

                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                            PURSUANT TO F.R.C.P. 7.1

       Plaintiff KAJEET, INC. hereby submits its corporate disclosure pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, stating that it has no parent corporation or publicly held

corporation owning 10% or more of its stock.

       Dated: July 8, 2021.                 Respectfully submitted,

                                            /s/ Corby R. Vowell
                                            Jonathan T. Suder
                                            Michael T. Cooke
                                            Corby R. Vowell
                                            Richard A. Wojcio
                                            FRIEDMAN, SUDER & COOKE
                                            604 East 4th Street, Suite 200
                                            Fort Worth, TX 76102
                                            817-334-0400
                                            Fax: 817-334-0401
                                            jts@fsclaw.com
                                            mtc@fsclaw.com
                                            vowell@fsclaw.com
                                            wojcio@fsclaw.com

                                            ATTORNEYS FOR KAJEET, INC.




                                               1
                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 8th day of July, 2021, I electronically filed the foregoing
document with the clerk of the court for the United States District Court, Western District of Texas,
using the electronic case filing system of the court. The electronic case filing system sent a “Notice
of Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                                      /s/ Corby R. Vowell




                                                  2
